Exhibit 10.1

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

THIS AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of June 2, 2010, by and between FTI Consulting, Inc., a Maryland
corporation (“Company”), and Jack B. Dunn, IV (“Executive”).

W I T N E S S E T H:

WHEREAS, Company and Executive entered into an Employment Agreement dated
November 5, 2002, which was amended by Amendment No. 1 thereto dated
September 24, 2004, Amendment No. 2 thereto dated August 11, 2008 and Amendment
No. 3 thereto dated December 31, 2008 (collectively, the Employment Agreement
and Amendments No. 1, No. 2 and No. 3 thereto, are referred to herein as the
“Agreement”); and

WHEREAS, Company and Executive desire to further amend certain terms and
conditions of the Agreement as set fort herein.

NOW, THEREFORE, in consideration of the mutual covenants set forth in this
Amendment, Company and Executive hereby agree as follows:

1. Section 3(a)(iii) of the Agreement is deleted in its entirety and replaced
with the following:

“(iii) have Executive’s principal office located at Company’s offices in West
Palm Beach, Florida, and”

2. Section 3(b) of the Agreement is deleted in its entirety and replaced with
the following:

“(b) During the Transition Period. During the Transition Period, Executive will
(i) be employed by Company as a part-time employee providing, at the request and
direction of the Chief Executive Officer and/or Board of Directors, not more
than 500 hours of service per 12-month period (at mutually agreed-upon times) at
the Company’s offices in Baltimore, Maryland, New York, New York, West Palm
Beach, Florida or such other location as may be mutually agreeable to Executive
and Company, such services to be commensurate with the general nature of
services performed by Executive or other executive-level employees of Company
during the Employment Term or of a nature that the Chief Executive Officer
and/or Board of Directors determines is necessary or desirable to transition
Executive’s position to his successor, and (ii) have such title, or no title, as
shall be determined by the Chief Executive Officer and/or Board of Directors in
his or its discretion.”

3. The last two sentences of Section 4(b) of the Agreement are hereby deleted in
their entireties and replaced with the following:

“In the event of a Change of Control, the aggregate amount of the unpaid
Transition Payment (or all of the aggregate Transition Payment if such Change of
Control occurs



--------------------------------------------------------------------------------

prior to commencement of the Transition Period) payable for the period measured
from the date of the Change of Control through the end of the Transition Period
(or the full Transition Period if such Change of Control occurs prior to the
commencement of the Transition Period) will be paid to Executive by Company in a
single sum payment on the date that the Change of Control occurs, but
Executive’s obligations under Section 3(b) shall remain intact and Company shall
retain the right to fully enforce the restrictive covenant provisions of
Section 12.”

4. Section 9(e)(iv) of the Agreement is deleted in its entirety and replaced
with the following:

“(iv) changes Executive’s principal place of employment to a place other than
Baltimore, Maryland, New York, New York, West Palm Beach, Florida or such other
location as may be mutually agreeable to Executive and Company.”

5. Sections 10(c)(ii) and 10(c)(iii) of the Agreement are deleted in their
entirety and replaced with the following:

“(ii) an additional amount equal to $1,000,000, which sum amount shall be paid
in a lump sum within ten (10) days of the date of termination;”

“(iii) a severance payment equal to three times the sum of (A) Executive’s
annualized Base Salary as in effect immediately before Executive’s termination
of employment (without giving effect to any reduction in Base Salary that gave
rise to Good Reason), plus (B) $2,000,000, which severance payment shall be paid
in a lump sum within ten (10) days of the date of termination;

6. Sections 10(d)(ii) of the Agreement is deleted in its entirety and replaced
with the following:

“(ii) only if such death or Disability occurs during the Employment Term, an
additional amount equal to $1,000,000, which sum amount shall be paid in a lump
sum within ten (10) days of the date of termination;”

7. Section 10(d) of the Agreement is further amended by deleting the period at
the end of clause (iv) thereto and replacing such period with the following: “;
and”, and by adding a new clause (v) thereto to read as follows:

“(v) an additional amount, payable in a lump-sum as of the date of such
termination, equal to one of the following:

(A) if such termination occurs prior to the commencement of the Transition
Period, then such lump-sum payment shall equal $2,500,000; or

(B) if such termination occurs on or following commencement of the Transition
Period, then such lump-sum payment shall equal the aggregate amount of
Transition Payments that would have been paid to Executive from the date of

 

2



--------------------------------------------------------------------------------

such termination through the end of the Transition Period if Executive had
provided services to the Company for such period pursuant to Section 4(b) hereof
(but in any case not to exceed $2,500,000);

provided, however, that, in the case of a termination due to Disability, payment
of the foregoing amount may only be made in a lump-sum if Executive is
“disabled” within the meaning of Code Section 409A(a)(2)(C)(i) or (ii) at the
time of such termination, or if Executive is not so “disabled” or payment in a
lump-sum at such time is otherwise prohibited under Code Section 409A, payment
of the remaining Transition Payments shall be made following such termination in
accordance with the schedule set forth in Section 4(b).”

8. Affirmation. This Amendment is to be read and construed with the Agreement as
constituting one and the same agreement. Except as specifically modified by this
Amendment, all remaining provisions, terms and conditions of the Agreement shall
remain in full force and effect.

9. Defined Terms. All terms not herein defined shall have the meanings ascribed
to them in the Agreement.

10. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the undersigned have signed this Amendment on the date first
above written.

 

  FTI CONSULTING, INC. Date: June 3, 2010   By:  

/S/ ERIC B. MILLER

  Name:   Eric B. Miller   Title:   Executive Vice President, General Counsel
and Chief Ethics Officer   EXECUTIVE Date: June 3, 2010   By:  

/S/ JACK B. DUNN, IV

    Jack B. Dunn, IV

 

3